DETAILED ACTION
Claims 1-5 are pending and claim 1 has been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Faris (US Patent 5,364,557; hereafter ‘557).
Claim 1: ‘557 is directed towards a method for producing flakes of a resin thin film (see abstract) comprising:
a step (1) of forming a resin thin film on a substrate to obtain a multilayer film (a resin thin film is formed a first belt (substrate film) to obtain a multilayer film; see Fig. 3c and col. 5, line 55 – col. 6, line 20);
a step (2) of pressing the multilayer film by a plurality of members each having a concavo-convex shape to form cracks in the resin thin film (a transfer means comprising one or more transfer belts with a random adhesive pattern is pressed against the multilayer film to transfer CLC flakes with a predetermined average size – i.e. a belt with a concavo-convex shape is pressed against the multilayer film to form flakes and thus inherently forms cracks in the resin thin film; col. 5, lines 60-67); and
a step (3) of, after the step (2), stripping the resin thin film from the substrate film to obtain flakes (the transfer means strips the resin thin film from the substrate film to 
‘557 does not teach that the cracks form in a grid pattern in the resin film.
However, ‘557 teaches that the rollers coat each transfer belt with a random adhesive pattern and these patterns are designed to transfer the CLC flakes with a predetermined average size (col. 5, lines 60-68).
I.e. the pattern which in turn produces the pattern of cracks is designed to produce flakes with predetermined size.
Thus it is apparent that the shape of the pattern and thus the pattern of cracks a result effective variable based on the desired results and therefore it would have been obvious to the pattern to obtain the desired results.
Additionally, it is prima facie obvious to change shape and size of the pattern of adhesive and thus the pattern of the crack. See MPEP §2144.04(IV)(A)-(B).
ClaIm 4: The resin thin film is a cholesteric resin layer (col. 1, lines 10-45 and col. 4, lines 50-53).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Weiss et al. (US PG Pub 2005/0126414; hereafter ‘414).
Claim 2: ‘557 teaches using a transfer means for step (2) but does not teach the amount of pressure applied. 
However, ‘414, which is directed towards a transfer printing process (see title; the Examiner notes that the process of transferring the flakes in ‘557 is effectively a transfer printing process) teaches that a transfer printing process can be performed at a pressure of 40 psi (i.e. 0.276 MPa; ¶ 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a pressure on the order of 0.276 MPa as the transfer process during the transfer step of ‘557 because it is a known pressure which is recognized as suitable for transferring an ink during transfer printing and would have predictably produced the desired result.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Bachels et al. (US PG Pub 2010/0059709; hereafter ‘709).
Claim 3: ‘557 teaches using a polysiloxane cholesteric liquid crystal resin (col. 4, lines 65-68) which is cured (col. 4, line 35 – col. 5, line 10).
‘557 does not teach that the polysiloxane CLC is photocurable.
However, ‘709, which is directed towards liquid crystal polymers (title) such as polysiloxane CLC polymers (¶s 291 & 300) teaches that the polymer comprises photocurable moieties (¶ 209).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the photocurable polysiloxane CLC polymer resin of ‘709 as the particular polysiloxane CLC resin in ‘557 because the CLC resin of ‘709 is an art recognized CLC resin and it is prima facie obvious to use known alternatives.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Phillips et al. (US Patent 5,059,245; hereafter ‘245).
Claim 5: ‘557 further teaches collecting the resin flakes (col. 5, line 55 – col. 6, line 20).
‘557 does not teach spraying a fluid onto the resin film where the cracks have been formed to blow away the resin thin film having the cracks formed in the above discussed embodiment.
However, in an alternative embodiment, ‘557 teaches using an air jet to remove the flakes from the substrate (see col. 5, lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the air jet of the alternative embodiment into the above discussed embodiment and further use said air jet to assist in the removing of the flakes because it would have further assisted the removal of the flakes and thus improved the process.
‘557 does not teach further pulverizing the collected flakes.
However, ‘557 teaches using the flakes in inks (title) in which the process produces flakes with an average size of 4-100 microns (claim 6).
And, ‘245, which is also directed towards inks with flakes (title) teaches that the flakes can be further reduced in size by pulverizing to a suitable size of 2-5 microns for use in inks (col. 14, lines 20-36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further pulverize the flakes of ‘557 as taught by ‘245 because as taught by ‘245 it is recognized in the art to further pulverize flakes for use in inks to obtain suitable sizes.
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the difference between the structures of the claimed contacting members and the teaching of ‘557) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to applicant’s argument that ‘557 does not teach first forming the cracks and then stripping the flakes as claimed by steps (2) & (3); this argument is not found convincing because ‘557 teaches contacting with the pattern and then removing the flakes and it is necessary that the cracks form prior to stripping even if it is an infinitesimal amount it is not in the reverse order or simultaneous and thus reads on the limitation.
In regards to applicant’s argument that ‘557 does not form a grid pattern of cracks and thus does not anticipate the claims; applicant is advised that the rejection has been changed to an obviousness rejection and based on the teaching that the pattern is based on the desired result it is apparent that the pattern is a result effective variable based on the desired result and it is prima facie obvious to optimize the pattern to obtain the desired results (i.e. optimize the size and spacing) and additionally it is prima facie obvious to optimize the size and shape of the pattern to obtain desired results and thus ‘557 renders obvious the grid pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759